DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihara et al., US 7,988,401.
In re Claim 1, Ihara discloses an array substrate AS (Figs. 10D and A), comprising: a base substrate 1, an active layer 6, and a cover layer CL (Fig. A), wherein the active layer CL is on the base substrate 1, the cover layer CL is on a side, away from the base substrate 1, of the active layer 6 and covers the array substrate, the cover layer CL comprises a metal conductive portion (MM1, MM2) and a transparent insulating metal oxide portion 11, the metal conductive portion (MM1, MM2) and the transparent insulating metal oxide portion 11 comprise an identical metal element (aluminum, Al; tantalum, Ta), and the metal conductive portion (MM1, MM2) is electrically connected to the active layer 6 (Figs. 9, 10, and A; column 1, lines 12 – 27; column 9, lines 27 -30; column 9, line 54 –column11, line 15). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Ihara’s Fig. 10D annotated to show the details cited

In re Claim 2, Ihara discloses the array substrate AS (Fig. A) according to claim 1, wherein the metal conductive portion (MM1, MM2) comprises a first electrode PS1 and a second electrode PD1, and the first electrode PD1 and the second electrode PD2 are opposite and are electrically connected to the active layer 6, respectively.
In re Claim 3, Ihara discloses the array substrate according to claim 2, wherein the metal conductive portion (MM1, MM2) (Fig. A) further comprises a data line MM1, the first electrode PS1 is a source electrode, the second electrode PD1 is a drain electrode, and the data line MM1 is electrically connected to the source electrode PS1.
In re Claim 4, Ihara discloses the array substrate AS according to claim 1 further comprising a gate electrode 3, a gate line, and a gate insulating layer 5, wherein the gate electrode 3 is on the base substrate 1 and is electrically connected to the gate line 4 (Fig. 9), the gate insulating layer 5 is on a side, away from the base substrate 1, of the gate electrode 3 and the 
In re Claim 6, Ihara discloses the array substrate according to claim 1, wherein the metal conductive portion (MM1, MM2) of the cover layer CL comprises Ta (Column 10, lines 50 -55), and the transparent insulating metal oxide portion 11 of the cover layer comprises Ta205 (column 11, lines 9-14) (Fig. A).
In re Claim 8, Ihara discloses the array substrate (Fig. A) according to claim 1, further comprising a passivation layer 11, wherein the passivation layer 11 is on a side, away from the active layer 6, of the cover layer CL.
In re Claim 9, Ihara discloses a display device, comprising the array substrate according to claim 1 (Abstract, column 1, lines 12 – 27; column 9, lines 27 -30).

In re Claim 10, Ihara discloses a method for manufacturing an array substrate AS (Fig. A), comprising: forming an active layer 6 on a base substrate 1; and forming a cover layer CL covering the array substrate AS on a side, away from the base substrate 1, of the active layer 6, wherein the cover layer CL comprises a metal conductive portion (MM1, MM2) and a transparent insulating metal oxide portion 11, the metal conductive portion (MM1, MM2) and the transparent insulating metal oxide portion 11 comprise an identical metal element (aluminum, Al; tantalum, Ta), and the metal conductive portion (MM1, MM2) is electrically connected to the active layer 6 (Figs. 9, 10, and A; column 1, lines 12 – 27; column 9, lines 27 -30; column 9, line 54 –column11, line 15).
In re Claim 17, Ihara discloses the method for manufacturing the array substrate AS (Fig. A) according claim 10, further comprising: forming a gate electrode 3 and a gate line 4 (Fig. 9) 
In re Claim 18, Ihara discloses the method for manufacturing the array substrate according to claim 10, further comprising: forming a passivation layer 11 on a side, away from the active layer 6, of the cover layer CL (Fig. A).

In re Claim 19, Ihara discloses a thin film transistor, comprising: an active layer 6, a metal conductive portion (MM1, MM2), and a transparent insulating metal oxide portion 11, wherein the metal conductive portion (MM1, MM2) and the transparent insulating metal oxide portion 11 comprise an identical metal element, the metal conductive portion (MM1, MM2) comprises a first electrode PS1 and a second electrode PD1, and the first electrode PS1 and the second electrode PD1 are opposite and are electrically connected to the active layer 6, respectively (Figs. 9, 10, and A; column 1, lines 12 – 27; column 9, lines 27 -30; column 9, line 54 –column11, line 15).
In re Claim 20, Ihara discloses the thin film transistor according to claim 19, wherein the metal conductive portion comprises Hf, and the transparent insulating metal oxide portion comprises HfO2; or the metal conductive portion (MM1, MM2) comprises Ta (column 10, lines 50 -55), and the transparent insulating metal oxide portion 11 comprises Ta205 (column 11, lines 9-14) (Fig. A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara as applied to claim 1 above.
In re Claim 5, Ihara discloses all limitations of claim 5 except for that the metal conductive portion (MM1, MM2) of the cover layer CL comprises Hf, and the transparent insulating metal oxide portion 11 of the cover layer comprises HfO2.

Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Ihara’s (Ta or Al) with the specified Hf and substitute Ihara’s (Al2O3 or Ta2O5) with the specified HfO2, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

In re Claim 7, Ihara discloses all limitations of claim 7 except for that a material of the active layer 6 comprises a metal oxide semiconductor, and the metal oxide semiconductor comprises indium gallium zinc oxide, zinc oxide, or zinc oxynitride.
The only difference between the Applicant’s claim 7 and Ihara’s reference is in the specified materials used in the active layer.
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Ihara’s silicon with the specified metal oxide semiconductor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akiyama, US 5614728;
Yuan et al., US2017/0154905;
Yuan et al., WO2016/179951.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893